IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DARYL WADE MAYATTE,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-4114

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 20, 2017.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Daryl Wade Mayatte, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of October

9, 2017, the Court has determined that the appeal is untimely. Accordingly, the

appeal is dismissed. The dismissal is without prejudice to appellant filing a petition

for belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).

LEWIS, BILBREY, and M.K. THOMAS, JJ., CONCUR.